UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X
 RENEE CAMOIA,

                             Plaintiff,
                                                                     MEMORANDUM & ORDER
              -against-
 THE CITY OF NEW YORK,DR.ELOISE                                         09-CV-2545(NGG)(LB)
 ARCHIBALD,DR. MICHAEL MARSHALL,
 SERGEANT LANARIS,SERGEANT
 HAMILTON,and SERGEANT WHYE,
                             Defendants.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Renee Camoia brings this employment-discrimination action against the City of

New York and several employees ofthe New York City Police Department("NYPD")(Dr.

Eloise Archibald, Dr. Michael Marshall, Sergeant Lanaris, Sergeant Hamilton, and Sergeant

Whye). Plaintiff alleges that Defendants violated her rights under the Americans with

Disabilities Act,42 U.S.C. § 12101, et seq.(the "ADA"),the Civil Rights Act of 1964,42 U.S.C.

§ 2000(e),et seq.("Title VII"), 42 U.S.C. § 1983,the New York State Human Rights Law,N.Y.

Exec. Law § 290, et seq.('TSrySHRL"), and the New York City Human Rights Law,N.Y.C.

Admin. Code § 8-101, et seq.("NYCHRL"),by subjecting her to disparate treatment and a

hostile work environment as an NYPD recruit on the basis of a perceived disability and her

gender. (Third Am. Compl.("TAC")(Dkt. 53).)

       Defendants move for summary judgment pursuant to Rule 56 ofthe Federal Rules of

Civil Procedure. (Mot.(Dkt. 105).) The court referred Defendants' motion to Magistrate Judge

Lois Bloom, who prepared a report and recommendation("R&R")advising that the motion

should be granted as to Plaintiffs claims of gender discrimination and a hostile work

environment and denied as to Plaintiffs ADA,NYSHRL,and NYCHRL claims of disparate
treatment based on a perceived disability. (R&R(Dkt. 112).) Defendants timely objected to the

portions ofthe R&R that recommended denying Defendants' motion in part. (Defs. Objs.(Dkt.

114).) For the following reasons, the R&R is ADOPTED IN PART and MODIFIED IN PART,

and Defendants' summary-judgment motion is GRANTED as to all ofPlaintiffs claims.

I.     BACKGROUND

       The R&R clearly sets forth the extensive background ofthis case(R&R at 2-18), and the

parties have not objected to Magistrate Judge Bloom's statement offacts and procedural history.

The court thus adopts the R&R in this respect and offers the following summary to guide the

analysis below. See Dong v. Miller, 16-CV-5836(NOG),2018 WL 1445573(E.D.N.Y. March

23, 2018), at *2(adopting an R&R's statement offacts because the parties had not objected to

it).

       A.     Facts


               1.     Plaintiffs Initial Screening Process

       In November 2007, Plaintiff began the standard screening process to become an NYPD

ojBficer. (R&R at 2.) As part ofthis process, she underwent a battery of physical, psychological,

and medical fitness screenings and was required to provide extensive information concerning her

medical and psychological history. (Id.) In filling out various questionnaires, she repeatedly

denied ever having taken any controlled substance, having required treatment by a physician,

osteopath, chiropractor, or psychiatrist, or having any history of nervousness, mental problems,

or an emotional disorder. Qd at 2-4.) She did this despite being advised that any falsification or

omission ofinformation fi:om her application might result in her termination. (Id. at 4.) She did

acknowledge during an interview with an NYPD psychologist, however,that she had been

nervous when giving classroom presentations in college but did not disclose that she had been
 prescribed Xanax and Zoloft. (Id at 4.) On January 7, 2008, after completing the screening

 process. Plaintiff was appointed to the position ofPolice Officer and assigned to the NYPD

 Police Academy (the "Academy")for training. (Id at 4.)

                   2.       Investigation of Anonymous Calls


          In March 2008, Sergeant Lanaris—an employee in the office ofthe NYPD Deputy

 Commissioner of Training, Investigations Unit("DOT lU") who was responsible for

investigating allegations made against recruits—^received three telephone calls about Plaintiff

from the same anonymous caller. (Id) This caller stated that she was a member ofPlaintiffs

family and was calling to report that Plaintiff suffered from bipolar disorder and was on

 medication, and that Plaintiff's parents were afraid of Plaintiff having access to a gun. (Id at 4-

 5.) Lanaris then interviewed Plaintiffs mother and brother, who denied the allegations.

(Id at 5.) Plaintiff's mother told Plaintiff about the anonymous caller. (IdJ Plaintiff believed

the caller was an ex-boyfriend and discussed the calls with the Academy's Human Resources

 Office("HR"). (Id) Although the HR officers knew nothing about the anonymous calls, they

 told her that a few other recruits had complained that she was hard to work with. (Id) These

 comments upset Plaintiff but did not result in her suffering any adverse employment action. (Id)

          In late March 2008,the same anonymous individual called Dr. Archibald, the Director of

 the Psychological Services Section ("PSS")^ ofthe NYPD,twice. (Id at 6-9.) This caller said

 that Plaintiff had a bad temper, a history ofemotional problems, and may have been on

 medication; however,the caller did not tell Dr. Archibald that Plaintiff had bipolar disorder. (Id



'PSS performs psychological evaluations of prospective NYPD employees, as well as active employees when PSS
receives iofonnation regarding the employee's pre-employment behavior that might merit further evaluation ofthe
ofiBcer's suitability for their position. (R&R at 9.) PSS is tasked with ensuring that an individual does not have any
kind of psychological problem that would interfere with their duty to carry out a police officer's essential functions
 and that the individual can withstand a veiy high level of stress. (Id.I
at 6.) The caller also told Dr. Archibald that Plaintiff had assaulted a family member three years

earlier, and that Plaintiffs sister-in-law, Jen Camoia, would not permit her children to be in

Plaintiffs home once Plaintiff had a gun as she was afraid Plaintiff would kill someone. (Id at

6-7.) Additionally, this individual provided Dr. Archibald with the names offamily members

who could discuss Plaintiffs psychiatric history, including Jen Camoia. (Id at 7.)

        Dr. Archibald told the DOT lU about the anonymous calls she received, offered her

assistance to Lanaris's investigation, and requested that a domestic violence inquiry be made

regarding Plaintiffs residence. (Id) Then, on or about March 26,2008, Lanaris interviewed Jen

Camoia, who told him that the anonymous caller was Plaintiffs cousin and denied knowledge of

Plaintiff having bipolar disorder or any other mental disorder. (Id) On March 27,2008, Lanaris

shared recordings of his interviews ofPlaintiffs family members with Dr. Archibald, whose

impression was that both Jen Camoia and Plaintiffs brother had concerns about Plaintiffs

fitness to be a police officer but were reluctant to give details to Lanaris. (Id at 7-8.) After his

meeting with Dr. Archibald, Lanaris concluded his portion ofthe investigation because he was

transferring out ofDCT lU. (Id at 9.) Lanaris did not determine whether the allegations

regarding Plaintiff were substantiated and was not involved in any determination concerning

Plaintiffs employment status. (Id)

       Later, during the first week of April 2008, Dr. Archibald spoke to Jen Camoia. (Id at 8.)

The parties dispute whether the anonymous caller was also on the line and whether Camoia made

statements during the call that suggested a concern that Plaintiff might do something dangerous.

(Id) On April 7,2008,the anonymous caller informed Dr. Archibald that she and Jen Camoia

were dropping the matter because the latter was afraid to continue talking to Dr. Archibald. (Id)
                  3.       Dr. Marshall's First Psychological Reevaluation ofPlaintiff

         Based on the concerns raised during the DCT lU investigation. Dr. Archibald decided

that a further psychological evaluation ofPlaintiff was warranted. (Id at 10.) Dr. Marshall,

another NYPD psychologist, was assigned to do the reevaluation. (Id at 11.) On May 7,2008,

he met with Plaintiff and asked her questions concerning her family, psychological treatment,

medication for psychological issues, depression, mania, anxiety, psychosis, and bipolar disorder.

(Id) Plaintiff denied any history of psychological conditions (including anxiety), psychological

treatment, and being "medicated" for any mental illness. (Id) At the end ofthe meeting,

however. Plaintiff admitted that she had been prescribed anti-anxiety medication. (Id at 12.)

                  4.       Plaintiffs Medical History

         Dr. Marshall then reviewed Plaintiffs medical records jfrom Long Island Medical Center.

(Id at 12.) These records show that Plaintiff was prescribed Zoloft on April 17, 2002, and

include an entry dated October 19,2005, reflecting that Plaintiff had tried Zoloft but stopped

using it as she did not like it. (Id) Plaintiff states that, other than in 2002, she was never

prescribed or treated with Zoloft. fid.) Additionally, Plaintiff was prescribed Xanax on October

19,2005,for nervousness she experienced during school presentations, but was advised by her

doctor that she did not need it. (Id) Plaintiff claims that she never took Xanax fid.), even

though a medical record entry dated February 2, 2006,indicated that she was taking it at that

time (PI. Resp. to Def. 56.1 Statement("PI. 56.1")(Dkt. 107-1)                   137-38.)

         The parties dispute whether Plaintiffs medical records indicate a history ofanxiety, that

she suffers panic attacks in conjunction with migraines, and that she exhibited symptoms of

anxiety in February 2006.^ fSee id. at 13; PI. 56.1 IfK 128, 129.) They also dispute whether her


^ Plaintiff states that, contrary to Defendants' assertion, her medical records do not reflect that she "always" gets
panic attacks when she suffers migraines, but rather that during a period before applying to the NYPD in November
medical records reveal a more significant history of medication and psychological symptoms

than she had previously disclosed to the NYPD.(R&R at 12.) According to Defendants, the

NYPD requires assurances that potential officers are not likely to have panic attacks while

performing their duties because it would be "extremely dangerous" for a police officer to have a

panic attack on duty. (PI. 56.1 at 92-93.)

                  5.      Dr. Marshall's Second Psvchological Reevaluation ofPlaintiff

         Dr. Marshall discussed his findings with Dr. Archibald, who determined that Dr.

Marshall should conduct a second interview ofPlaintiff to obtain further information regarding

her symptoms. (Id.) This second interview took place on May 28, 2008. (Id.)

         At this interview. Plaintiff admitted that she had felt anxiety when giving classroom

presentations and had been prescribed Zoloft and Xanax. (PI. 56.1 KK 151-52.) When asked why

she would refill her Xanax prescription if she had never taken Xanax,Plaintiff said that she

threw the pills from her first prescription away but could not explain why. (R&R at 14.) Dr.

Marshall believed that Plaintiffs answer indicated a "high probability" that she had in fact taken

Xanax and left the interview with concerns about her psychological suitability to be a police

officer. (Id at 14; PL 56.1        158, 162.)

         There is no admissible evidence that Dr. Marshall treated Plaintiff differently than any

similarly situated male recruits. (PI. 56.1          166-67.)

                 6.       Plaintiffs Restricted Duty Assignment


        Based on Dr. Marshall's psychological evaluation. Dr. Archibald determined that

Plaintiff should be placed on restricted duty starting on June 11,2008, and temporarily prevented




2007,she experienced panic attacks while taking Ephedra, a fat-burning pill. (PI. Resp. to Def. 56.1 Statement("PI.
56.1")(Dkt. 107-1)     128.)
from obtaining a firearm. (R&R at 15.) Plaintiff was removed from her Academy class and sent

to a room with 10-15 other holdover recruits. (Id) This group was comprised of equal numbers

of men and women. (Id)

       Sergeant Hamilton, a squad supervisor at the academy, was responsible for supervising

recruits on restricted duty. (Id) According to Plaintiff, Hamilton ordered the men and women in

her group to clean the locker room and mop the floors and hallways ofthe Academy gymnasium.
(Id) The parties dispute whether cleaning assignments were based on gender. (Id) Plaintiff
claims that the females were required to clean the kitchen because Hamilton said that women

"have the special touch." (PI. 56.1 ^ 179.) Hamilton denied this. (Id. ^ 184.) Furthermore,

Plaintiff asserts that she once had to scrape gum offthe gym floor and, when she gave the

scraper to male holdovers, they threw it back at her and refused to help. (R&R at 15-16; PI. 56.1
f 182.) Plaintiff remained on restricted duty for several months. (R&R at 16.)
               7.     Plaintiffs Separation from the NYPD

       In July 2008,Dr. Marshall issued the following psychological evaluation ofPlaintiff:
       [Plaintiffs history] indicates a high susceptibility to stress-related conditions. The high-
       stress nature of police work would likely result in impairment of her ability to handle her
       duties in a safe and effective maimer. Additionally, her lack offorthnghtness throughout
       all three of her interviews is of great concern. As a result of her history of poor stress
       tolerance, she is not psychologically suitable for police work. Additionally, had the
       aforementioned information been made available during her initial pre-employment
       evaluation, she would have been deemed psychologically unsuitable at that time.

(R&R at 16.) Dr. Archibald agreed with Dr. Marshall's recommendation that Plaintiff was not
psychologically suited for police work. (Id.) In Dr. Archibald's view.Plaintiffs tendency to
become anxious would prevent her from suitably performing her functions. (Id)

       Plaintiff contends that there was no medical evidence that would have led anyone to

beheve that Plaintiff had mental health issues during her time with the NYPD. (Id at 17.) Her
issues with nerves while giving class presentations predated her hiring, and before the

anonymous calls were made she had passed the NYPD's psychological tests. (Id at 17.)

        On July 18, 2008,the NYPD's Employee Management Division Committee convened to

review Plaintiff's suitability to continue as a probationary police officer and unanimously

recommended that Plaintiff be separated from the NYPD. (Id) Plaintiff"was terminated from

her employment on August 27,2008. (Id)

        B.       Procedural History

        Plaintiff commenced this suit on June 12, 2009. (Compl.(Dkt. 1).) She amended her

complaint three times. (R&R at 17-18.) On February 3,2014, Defendants' motion to dismiss

the TAG was granted in part and denied in part by Judge Townes.^ (Memorandum & Order
(Dkt. 63).) After Judge Townes's ruling on the motion to dismiss. Plaintiff's following claims

remained:

             1. ADA claims for disparate treatment and a hostile work environment based on a
                 perceived disability (specifically, based on Defendants' alleged belief that Plaintiff
                 suffered from bipolar disorder);

             2. Title VII claims for disparate treatment and a hostile work environment based on
                 gender;

             3. NYSHRL and NYCHRL gender and perceived-disability claims; and

             4. A § 1983 equal protection claim based on gender.

        (See R&R at 18.) Defendants moved for summary judgment on all claims (Mot.), and

Magistrate Judge Bloom advised in her R&R that Defendants' motion should be granted as to

Plaiatiffs claims of gender discrimination and a hostile work environment and denied as to




^ This case was reassigned to this court in February upon Judge Townes's death.

                                                        8
Plaintiffs ADA,NYSHRL,and NYCHRL claims of disparate treatment based on a perceived

disability. (R&Rat36.)

       Defendants timely objected to the portions ofthe R&R that recommended denying

Defendants' motion in part. (Defs. Objs.(Dkt. 114).) Defendant argues that Plaintiffs ADA

and NYSHRL claim must fail because she cannot show that Defendants perceived her to have a

disability, that she was qualified to be a police officer, or that Defendants' proffered reasons for

her termination were pretext for disability discrimination. (Id at 5-19.) Further, Defendant

contends that Plaintiffs NYCHRL claim must fail because there is no genuine dispute as to

whether Plaintiffs termination was caused by Defendants' alleged belief that she had bipolar

disorder. (Id. at 19-20.)

n.     LEGAL STANDARD

       A.      Review of a Magistrate Judge's R&R

       When a party timely objects to a magistrate judge's R&R,the court reviews de novo

"those portions ofthe report or specified proposed findings or recommendations to which

objection is made." 28 U.S.C. § 636(b)(1)(C); accord Fed. R. Civ. P. 72(b)(3). The court

otherwise reviews the R&R for clear error. Dong,2018 WL 1445573, at *5. "Where objections

are merely perfunctory responses and not specific and clearly aimed at particular findings in the
magistrate judge's proposal, clear error, and not de novo,review applies." Perez v. Lee,No. 14-
CV-5763(JPO),2018 WL 740995, at *2(S.D.N.Y. Feb. 7,2018)(intemal quotation marks,

citations, and emphasis omitted).

       B.      Summary Judgment

        A court must grant summary judgment when "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.
R. Civ. P. 56(a). "A 'material' fact is one capable of influencing the case's outcome imder

governing substantive law, and a 'genuine' dispute is one as to which the evidence would permit

a reasonable juror to find for the party opposing the motion." Figueroa v. Mazza, 825 F.3d 89,

98(2d Cir. 2016)(citing Anderson v. Libertv Lobbv.Inc.. 477 U.S. 242,248 (1986)). "The

movant may discharge this burden by showing that the nonmoving party has 'fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden ofproof at trial.'" Lantheus Med.Imaging. Inc. v. Zurich

Am.Ins. Co.. 255 F. Supp. 3d 443,451 (S.D.N.Y. 2015)(alteration in original)(quoting Celotex

Corp. V. Catrett. 477 U.S. 317, 322(1986)). "'The mere existence of a scintilla of evidence' in

support ofthe non-movant will be insufficient to defeat a summary judgment motion." Transflo

Terminal Servs.. Inc. v. Brooklyn Res. Recovery. Inc.. 248 F. Supp. 3d 397, 399(E.D.N.Y.

2017)(quoting Libertv Lobbv.477 U.S. at 252).

       "In determining whether an issue is genuine,'[t]he inferences to be drawn firom the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

light most favorable to the party opposing the motion.'" SCW W.LLC v. Westport Ins. Corp..

856 F. Supp.2d 514,521 (E.D.N.Y. 2012)(quoting Cronin v. Aetna Life Ins. Co.,46

F.3d 196,202(2d Cir. 1995)). "[T]he judge's function is not Q to weigh the evidence and

determine the truth ofthe matter but to determine whether there is a genuine issue for trial."

Redd V. N.Y. Div. ofParole. 678 F.3d 166,173-74(2d Cir. 2012)(quoting Libertv Lobbv,477

U.S. at 249). However,"[a] party may not rely on mere speculation or conjecture as to the true

nature ofthe facts to overcome a motion for summary judgment," and "[m]ere conclusory

allegations or denials ... cannot by themselves create a genuine issue of material fact where




                                                10
none would otherwise exist." Hicks v. Baines, 593 F.3d 159, 166(2d Cir. 2010)(internal

quotation marks and citation omitted).

III.   DISCUSSION

       A.      Clear Error Review


       No party has objected to Magistrate Judge Bloom's recommendation that the court grant

summary judgment as to Plaintiffs Title VII,§ 1983, NYSHRL,and NYCHRL claims for

gender discrimination and her ADA and Title VII claims for a hostile work environment.

Accordingly,the court reviews the R&R's analysis ofthose claims for clear error. Finding none,

the court adopts the R&R in this respect and grants summary judgment to Defendants on all of

Plaintiffs claims for gender discriniination and a hostile work environment.

       B.      De Novo Review of Defendants' Objections

               1.      ADA Claim for Discrimination Based on a Perceived Disability

       Plaintiff alleges that Defendants discriminated against her based upon their mistaken

beliefthat she suffered from bipolar disorder, which constitutes a "mental impairment" under the

ADA'S accompanying regulations. See Whallev v. Reliance Grp. Holdings, Inc.. No.97-CV-

4018(VM),2001 WL 55726, at *4(S.D.N.Y. Jan. 22,2001)(citing 29 C.F.R. § 1630.2(h)(2)).
       ADA claims alleging employment discrimination are analyzed under the burden-shifting

jframework set forth in McDonnell Douglas Com, v. Green. 411 U.S. 792(1973). McMillan v.

Citv ofNew York. 711 F.3d 120,125(2d Cir. 2013); Sista v. CDC Ixis N. Am..Inc., 445 F.3d

161,169(2d Cir. 2006). Under this framework,the plaintiff bears the initial burden of

establishing a nrima facie case of discrimination. Ravtheon Co. v. Hernandez. 540 U.S. 44,49

n.3 (2003); McBride v. BIC Consumer Prod. Mfg. Co.. 583 F.3d 92,96(2d Cir. 2009)(citing

Sista. 445 F.3d at 169). Ifthe plaintiff establishes a prima facie case of discrimination,"[t]he


                                                11
burden then shifts to the employer to articulate a legitimate, nondiscriminatory reason for its .

employment action." Ravtheon. 540 U.S. at 49 n.3; accord Ben-Lew v. Bloomberg. L.P., 518 F.
App'x 17, 19(2d Cir. 2013). Once the defendant provides a legitimate, nondiscriminatory

reason for the adverse employment action, the burden shifts back to the plaintiffto "produce

evidence and carry the burden of persuasion that the proffered reason is a pretext." Sista,

445 F.3d at 169; accord Noel v. BNY-Mellon Corp.. 514 F. App'x 9, 11 (2d Cir. 2013)(quoting

Cifrav. GemElec. Co., 252 F.3d 205,216(2d Cir. 2001)).

        To establish a pnma facie case of discrimination imder the ADA,a plaintiff must show:

"(1)the defendant is covered by the ADA;(2)plaintiff suffers from or is regarded as suffering
from a disability within the meaning ofthe ADA;(3)plaintiff was qualified to perform the

essential functions ofthe job, with or without reasonable accommodation; and (4)plaintiff

suffered an adverse employment action because of[her] disability or perceived disability."

Capobianco v. Citv of New York.422 F.3d 47,56(2d Cir. 2005).

        Magistrate Judge Bloom found that Plaintiff met her prima facie burden. (R&R at 22.)

Defendants objected, arguing that there is no genuine issue as to whether Defendants perceived

that Plaintiff suffered from bipolar disorder or whether she was qualified to be a police officer.

The court agrees with Defendants that Plaintiff cannot show that Defendants believed she had

bipolar disorder.

                         a.       Perceived Disability

        Under the pre-2009 ADA"^, a plaintiff may have a "perceived disability" if"a covered

entity mistakenly believes that [she] has a physical impairment that substantially limits one or



^ As the events alleged by Plaintiff occurred prior to January 1,2009,the court follows the R&R in applying the
ADA and its accompanying EEOC regulations, not the ADA Amendments Act of2008 and its accompanying
regulations. (See R&R at 20-21.)^Wega v. Ctr. for Disability Rights. Inc.. 395 F. App'x 782,784 n.l (2d Cir.
                                                       12
more major life activities."^ Sutton v. United Air Lines. Inc., 527 U.S. 471,489(1999)

(superseded by 42 U.S.C. § 12102(3)(2009)). An impairment substantially limits the major life

activity of working if an individual is "significantly restricted in the ability to perform either a

class ofjobs or a broad range ofjobs in various classes as compared to the average person having

comparable training, skills, and abilities." 29 C.F.R. § 1630.2(j)(3)(i)(1991), amended bv 29

C.F.R. § 1630.2(j)(l)(ii). "The inability to perform a single, particular job does not constitute a

substantial limitation in the major life activity of working." Id. In a perceived-disability case

such as this. Plaintiff"bears the burden of demonstrating that her employer 'perceived her to be

incapable of working in a broad range ofjobs' suitable for one of similar age, experience, and

training." See Tnhnson v. Citv ofNew York. 326 F. Supp. 2d 364, 369-70(E.D.N.Y. 2004)

tquoting Rvan v. Grae & Rvbicki. P.C., 135 F.3d 867,872(2d Cir. 1998)).

        Plaintiff cannot meet her burden. It is undisputed that Defendants did not diagnose her

with bipolar disorder. tSee PI. 56.1 H 165.) While the anonymous caller did tell Sergeant

Lanaris that Plaintiff had bipolar disorder, and these anonymous calls set off a chain of events

that ultimately led to Plaintiffs termination, the record indicates that Plaintiffs history of

anxiety—^which Defendants did not know about until the DCT lU investigation and Dr.

Marshall's psychological evaluation—caused Defendants to regard her as susceptible to stress-

related conditions, which would impair her ability to perform the high-stress duties ofa police

officer. (PI. 56.1 HH 197-98, 204-05.) "The fact that Pjefendants did not view [Plaintiff] as

capable ofthe rigors offull-duty police work does not mean that Defendants perceived [her] as


2016): see also Petrone v. Hampton Bays Union Free Sch. Dist. No. 03-CV-4359(SLT),2013 WL 3491057, at *17
n.9(E.D.N.Y. July 10,2013)(collecting cases).
^ "Major life activities" under the pre-2009 ADA include, but are not limited to,"caring for oneself, performing
manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working." 29 C.F.R. § 1630.2(i)(2006),
amended bv 29 C.F.R. § 1630.2(i)(l)(i)(2011).

                                                       13
being substantially limited in [her] ability to perform major life activities." Macshane v. City of
New York. No.06-CV-6024(RRM),2015 WL 1298423 at *52-53(E.D.N.Y. Mar. 23,2015),

affd sub nom. Herlihv v. Citv of New York.654 F. App'x 40,(2d Cir. 2016k see Giordano v.

City ofNew York.274 F.3d 740, 749-50(2d Cir. 2001)(holding that plaintiffs "assumption that

his disqualification from the specific duties ofan NYPD police officer will preclude him from

working in related fields—or that the defendants perceived him as such... will not suffice to

defeat a motion for summary judgment")(citation omitted); Dellavolpe v. City ofNew York,

673 F. Supp. 2d 111,117(E.D.N.Y. 2009)("[WJhile the NYPD clearly concluded that

[plaintiffs] perceived limitations disqualified him from the single job ofNYPD police officer,
those perceived limitations do not transmute, without more,to a perception by the City that
[plaintiff] could not perform either a 'class ofjobs' or a 'broad range ofjobs in various

classes.'")

       This case is distinct from a case relied on by both Plaintiff(PI. Opp'n to Def. Mot.(Dkt.

107-3) at 19) and the R&R(R&R at 22), McCowan v. HSBC Bank USA..689 F. Supp. 2d 390,

404(E.D.N.Y. 2010), for three reasons. First, in McCowan there was evidence that the

plaintiffs supervisor had made comments suggesting that she believed the plaintiff to be

disabled. Id. at 403. Second,the evidence in McCowan indicated that the plaintiff had been

reassigned to entry-level work such as filing and answering phones because her supervisor

believed those were the only tasks that the plaintiff could perform, which supported an inference

that plaintiffs supervisor believed she was substantially limited her abUity to work in jobs. Id

at 403-04. Here,Plaintiff was given cleaning duties not because Defendants thought those were

the only work-related tasks she could perform, but because this was the standard assignment for

recruits like Plaintiffthat were not yet ready for full police duty. fSee PI. 56.1   173,175, 178,


                                                 14
187.) Indeed, 10-15 other holdover recruits were on restricted duty at the same time as Plaintiff.

(Id. HH 173, 175.) Thus, Plaintiffs reassignment does not suggest that Defendants believed she

had a disabihty. C.f. Macshane. 2015 WL 1298423 at *52-53; Dellavolne,673 F. Supp: 2d at

117. Third, the employer in McCowan was a financial institution, not a police department.

Id. at 394. Police departments are permitted greater discretion in employment decisions because

police officers carry firearms and face high-stress situations, and any lapse in judgment on their

part can threaten the health or safety of others.          Howard v. Citv ofNew York,62 F. Supp.

312,321 n.lO (S.D.N.Y. 2014): c.f. Nelson v. Citv ofNew York. No. ll-CV-2732(JPO),

2013 WL 4437224,at *12(S.D.N.Y. Aug. 19,2013)(citing D'Amico v. Citv ofNew York. 132

F.3d 145,151 (2d Cir. 1998)). While a financial institution's decision to terminate an employee

might imply a belief that the employee was also incapable of performing a "broad class ofjobs

compared to the average person of comparable training, skills, and abilities," a police

department's decision to terminate an officer does not. See Giordano. 274 F.3d at 749-50.

        In sum. Plaintiff cannot establish that Defendants terminated her because they believed

she suffered from bipolar disorder. Accordingly, Defendants are entitled to summaryjudgment

on Plaintiffs ADA claim.^

                 2.       NYSHRL Claim for Discrimination Based on a Perceived Disability

        As Magistrate Judge Bloom recognized(R&R at 33),"[cjlaims under the NYSHRL are

construed pursuant to the same standards as its federal counterparts, including ...the ADA."

Julius V. Den't ofHuman Res. Admin., No.08-CV-3091 (PKC),2010 WL 1253163, at *5

(S.D.N.Y. Mar. 24,2010)(citing Weinstock v. Columbia Urdv.,224 F.3d 33,42 n.l (2d Cir.



® As Defendants are entitled to summaryjudgment because Plaintiff has not shown that Defendants perceived her as
having a disability, the court need not consider Defendants' other objections to Magistrate Judge Bloom's
recommendation that the court deny them summaryjudgment on Plaintiff's ADA claim.

                                                      15
2000)). Defendants contend that, because Plaintiffs ADA claim fails, her NYSHRL claim fails

as well. (Def. Objs. at 16 n.4.) The court agrees and grants summaryjudgment for Defendants

on Plaintiffs NYSHRL claim.

              3.      NYCHRI^ Claim for Discrimination Based on a Perceived Disability

       Magistrate Judge Bloom recommended that the court deny the summary judgment

motion as to Plaintiffs NYCHRL perceived-disability discrimination claim for the same reasons

that she advised denying the motion as to Plaintiffs ADA and NYSHRL claims, and because

NYCHRL claims are subject to a more lenient standard. (R&R at 33-34.) Defendants objected.

(Def. Objs. at 18-19.) They repeated the arguments they had made regarding Plaintiffs ADA

claim, and also contended that Plaintiff had not shown she was treated worse than any similarly

situated employees. CLd.)

       NYCHRL claims are analyzed separately and under a more liberal standard than ADA or

NYSHRL claims. See Mihalik v. Credit Aericole Cheuvreux N. Am.. Inc., 715 F.3d 102,109

(2d Cir. 2013). As Magistrate Judge Bloom acknowledged(R&R at 34),"[t]he NYCHRL does

not differentiate between discrimination and hostile work environment claims; rather, both are

govemed by N.Y.C. Admin. Code § 8-107(l)(a)." Weber v. Citv of New York,973 F. Supp.2d

227,262(E.D.N.Y. 2013). "The proper inquiry under the NYCHRL is whether a plaintiff'was

treated less well because of her [perceived disability].'" Richards v. N.Y.C. Dept. ofEduc., No.

13-CV-16(VEC),2015 WL 4164746, at *10(S.D.N.Y. July 10, 2015)fQuoting Mihalik, 715

F.3d at 111). "Although 'a jury is often best suited to make this determination,...summary

judgment still can be an appropriate mechanism for resolving NYCHRL claims." Id.(quoting

Mihalik. 715 F.3d at 111). "A defendant is entitled to summary judgment 'ifthe record




                                               16
establishes as a matter oflaw that discrimination played no role in its actions.'" Id (quoting

Mihalik. 715 F.3d at 110 n.8).

       For the same reasons discussed above in connection with Plaintiffs ADA claim,

Defendants are entitled to summary judgment on Plaintiffs NYCHRL claim. No reasonable

juror could find that Defendants perceived Plaintiff to have a disability or that Defendants treated

her less well because of it. Rather, the evidence overwhelmingly suggests that Plaintiff was

terminated because her history of anxiety led Defendants to regard her as susceptible to stress-

related conditions, which would impair her ability to serve as a police officer. (PI. 56.1     197-

98, 204-05.) Plaintiff has adduced no evidence that she was treated worse than any similarly

situated officers who had comparable anxiety issues or who failed to disclose relevant

information during their initial psychological screening.      Richards,2015 WL 4164746,

at *10, *12(granting summary judgment to the defendant on an NYCHRL disability

discrimination claim in part because the plaintiff had not shown that her employer treated her

less well than other similarly situated employees). In fact, she has not even identified any

similarly situated employees with whom the court might compare her treatment. Because she

cannot show that disability discrimination played a role in her termination, Defendants are

entitled to summary judgment on Plaintiffs NYCHRL claim.            iL at *10(quoting Mihalik,

715F.3datllln.8).




                                                17
IV.     CONCLUSION


       For the foregoing reasons, the court ADOPTS IN PART and MODIFIES IN PART the

R&R(Dkt. 112). Defendants' Motion for Summary Judgment(Dkt. 105)is GRANTED EN

FULL. The Clerk of Court is respectfully DIRECTED to enterjudgment for Defendants and

close this case.




       SO ORDERED.

                                                              s/Nicholas G. Garaufis
Dated: Brooklyn,New York                                     NICHOLAS G. GARAUFIS7
       October
            |  fc ,2018                                      United States District Judge




                                           18
